Citation Nr: 0613850	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-29 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
bilateral metatarsal osteotomy residuals.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a left ankle injury.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from October 1981 to April 
1990.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, in April 2002, which denied the claims for increase.

The veteran requested a hearing before the Board in 
correspondence dated October 2003.  However, in January 2006, 
the veteran cancelled his hearing request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act (VCAA), which became law on November 9, 2000, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

In this case, the veteran has identified private medical 
evidence that has not been associated with the claims file.  
In a February 2003 report of contact, the RO noted the 
veteran's contention that he mailed evidence in August 2002.  
In October 2003, the RO sent a VCAA compliant letter that 
notified the veteran of all information currently in the 
claims file and what the veteran must do to enable the VA to 
fully assist him in obtaining additional evidence.  In two 
letters submitted by the veteran that same month, he 
reiterated his contention that he sent evidence in August 
2002, and added that the VA told him such evidence was 
received, but not taken into consideration.  The RO responded 
in an August 2004 Supplemental Statement of the Case (SSOC), 
stating only that there is no copy of such evidence on file.

Through various correspondences, the veteran has identified 
this evidence as a foot and ankle examination provided on 
July 8, 2002, and submitted to the VA in August 2002.  
Further, on a VA Form 21-4142 the veteran has contended this 
treatment was provided by "State" doctors from 715 Broadway, 
Patterson, N.J., 07501.  The Board recognizes that without 
the name of the doctor or office, the records could not 
reasonably be requested based on the VA Form 21-4142.  
However, the Board is of the opinion the RO should make 
further efforts to obtain pertinent information in an attempt 
to obtain these records.  

In that regard, they veteran should be asked to provide the 
records again, or to fully complete the VA Form 21-4142 to 
include the name of the "State" doctor or office that he 
was seen by on July 8, 2002.  The veteran should also be 
asked whether his examination on July 8, 2002 was for an 
employment physical, or for disability or insurance benefits, 
and if so the name and address of the company or agency 
ordering the examination.  The RO should attempt to obtain 
the pertinent medical records from the company or agency 
identified by the veteran if a direct request to the doctor 
is not possible or not successful.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  The evidence 
shows the veteran has received VA treatment, with the most 
recent record in the file dated in April 2003.  

In addition, the last VA examination in the record occurred 
three years ago.  A current examination would be helpful in 
evaluating the claim.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1995) (VA was required to afford a contemporaneous 
medical examination where examination report was 
approximately two years old).

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the effective date of an 
award.  Thus, as remand is otherwise required, corrective 
notice should be provided, that informs the veteran that an 
effective date will be assigned if an increased rating is 
awarded, and of the evidence needed to substantiate an 
effective date therefore.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that an effective date 
will be assigned if an increased rating is 
awarded, and of the evidence needed to 
substantiate an effective date therefore, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

2.  The RO should check any other existing 
folders pertaining to the veteran (i.e. 
temporary, education or vocational 
rehabilitation) to ensure that the records 
in question are not in the possession of 
the VA.

3.  If such records are not found, the RO 
should send correspondence to the veteran 
specifically informing him that records of 
his foot and ankle examination provided on 
July 8, 2002 by "State" doctors located on 
715 Broadway, Patterson, N.J., 07501, and 
reportedly submitted to the VA in August 
2002 are not of record.  The veteran 
should be asked to resubmit these records, 
or provide more specific information (i.e. 
name of doctors and their organization) so 
that the VA may obtain these records on 
the veteran's behalf.  The veteran should 
also be requested to identify the company 
or agency that ordered the examination if 
such was conducted for employment or 
disability benefit purposes, and following 
completion of a release form, the RO 
should attempt to obtain the records in 
question from the company or agency.

4.  The RO should obtain the names and 
addresses of all medical care providers who 
treated the veteran for feet and left ankle 
conditions from April 2003 to the present.  
After securing the necessary release, the 
RO should obtain these records.  
Specifically, the RO should obtain VA 
treatment records from the VA medical 
center in East Orange, New Jersey for the 
period noted above.

5.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and severity of the 
veteran's bilateral metatarsal osteotomy 
residuals and residuals of a left ankle 
injury.  The claims folder should be made 
available to and reviewed by the 
examiner(s) for review before the 
examination.  All symptomatology should be 
described in detail, and all indicated 
tests or studies should be conducted.  The 
examiner(s) should comment on the 
functional limitations caused by pain and 
any other associated symptoms, to include 
the frequency and severity of flare-ups of 
these symptoms, and the effect of pain on 
range of motion.  

6.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, remains 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





